UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2010. Commission File Number: 000-53684 CSR plc (Translation of registrant's name into English) Churchill House Cambridge Business Park Cowley Road Cambridge CB4 0WZ United Kingdom Tel: +44 (0) 1223 692000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [_] Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [_] No[x] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not Applicable Information furnished on this form: Regulatory announcements: Purchase of own shares and director/PDMR shareholding. EXHIBITS Exhibit No. Description Regulatory announcement dated November 2, 2010 relating to the purchase by the registrant of its own shares. Regulatory announcement dated November 2, 2010 relating to director/PDMR shareholding. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CSR plc (Registrant) Date:November 2, 2010 By: /s/ Brett Gladden Brett Gladden Company Secretary Exhibit 1.1 Purchase of own shares RNS Number : 4125V CSR plc 02 November 2010 02 November 2010 CSR plc ("CSR") Purchase of own shares On Monday 01 November 2010, CSR purchased 125,000 ordinary shares of 0.1p each at prices between 319p and 325p per share of which 125,000 ordinary shares are being held in treasury.This represents approximately 0.1 per cent. of CSR's current issued ordinary share capital. Following the repurchase, 3,517,000 ordinary shares of 0.1p each are currently held by CSR in treasury and 181,321,954 ordinary shares of 0.1p each (excluding those ordinary shares of 0.1p each held in treasury) are currently in issue. Enquiries: CSR plc Will Gardiner, Chief Financial Officer Scott Richardson Brown, Corporate Finance & IR Director Tel: +44 (0) 1 FD James Melville-Ross Haya Herbert-Burns Tel: +44 (0) 20 7831 3113 This information is provided by RNS The company news service from the London Stock Exchange END POSEAXFFEAFEFFF Exhibit 1.2 Director/PDMR Shareholding RNS Number : 4710V CSR plc 02 November 2010 CSR plc (the Company) Dealing by Person Discharging Managerial Responsibility Announcement of the acquisition and disposal of ordinary shares of the Company The Company announces that on 27 October 2010, Mr Ahmet Alpdemir, Senior Vice President of the Automotive and PND Business Unit acquired in the aggregate 40,649 ordinary shares in the Company following the exercise of share options pursuant to the terms of grant. A total of 30,868 options were exercised at a price per share of £1.61 per share. A total of 9,781 options were exercised at a price of £2.79 per share. Mr Alpdemir sold 40,649 ordinary shares at a price per share of £2.8675. On the same day, Mr Alpdemir sold 500 ordinary shares in the Company at a price of $4.81 per share and a further 11,904 ordinary shares in the Company at $4.80 per share. Following the disposal, Mr Alpdemir holds no ordinary shares in the Company. The following table summarises the shares acquired on exercise of share options and the aggregate of ordinary shares in CSR plc sold on 27 October 2010. PDMR Ordinary Shares acquired on exercise Shareholding following exercise Shares sold Shareholding following sale of ordinary shares Holding as a percentage of the issued share capital of the Company A Alpdemir 0 0% This information is provided by RNS The company news service from the London Stock Exchange END RDSFSAFEEFSSELF
